     Case 3:18-cv-02247-CAB-MDD Document 24 Filed 11/07/18 PageID.1620 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTON EWING,                                       Case No.: 18-CV-2247-CAB-MDD
12                                       Plaintiff,
                                                          ORDER RE AMENDED
13     v.                                                 COMPLAINT
14     ENCOR SOLAR, LLC et al.,
                                      Defendants.         [Doc. Nos. 9, 12]
15
16
17          In light of Plaintiff’s filing of a First Amended Complaint [Doc. No. 20], it is hereby
18    ORDERED as follows:
19          1. The pending motions to dismiss [Doc. Nos. 9, 12] the original complaint are
20             DENIED AS MOOT;
21          2. The Clerk’s entry of defaults as to Reinaldo A. Berges and Bargain Electricity,
22             Inc. [Doc. Nos. 17, 18] are VACATED;
23          3. Plaintiff must comply with all applicable rules for service of a complaint and wait
24             until the time for filing a responsive pleading has passed before requesting entry
25             of default as to the first amended complaint with respect to any parties that have
26             yet to make an appearance in this lawsuit; and,
27
28

                                                      1
                                                                                18-CV-2247-CAB-MDD
     Case 3:18-cv-02247-CAB-MDD Document 24 Filed 11/07/18 PageID.1621 Page 2 of 2


 1          4. The motion to declare Plaintiff a vexatious litigant [Doc. No. 13] remains
 2             pending, and Plaintiff shall respond to the motion as required by the applicable
 3             rules.
 4          It is SO ORDERED.
 5    Dated: November 6, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             18-CV-2247-CAB-MDD
